Order entered October 25, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01182-CV

 DEBBIE WHEELER, INDIVIDUALLY AND AS THE REPRESENTATIVE OF THE
ESTATE OF LARRY WHEELER, KIM ADAMS, AND KRISTIE STEWART, Appellant

                                               V.

   METHODIST RICHARDSON MEDICAL CENTER AND METHODIST HEALTH
                   SYSTEM FOUNDATION, Appellees

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-01327-2016

                                           ORDER
       The reporter’s record in this case is overdue. By letter dated October 17, 2018, Destiny

Moses, Official Court Reporter for the 416th Judicial District Court, informed the Court that she

would not be filing a reporter’s record in this appeal because “[n]o reporter’s record was taken

on the designated date of 9/19/2018.” The next day, we informed appellant the court reporter

notified the Court regarding the reporter’s record and directed appellant to provide the Court

with written verification showing the reporter’s record had been requested and that appellant had

paid for or made arrangements to pay for the record or had been found entitled to proceed

without payment of costs.      We cautioned appellant that failure to provide the required

documentation within ten days might result in the appeal being ordered submitted without the
reporter’s record. In response, appellant filed a letter on October 19, 2018 stating the court

reporter had not filed a notice with the Court that there is no reporter’s record nor had the court

reporter notified appellant regarding the cost of a reporter’s record.

          We ORDER this appeal submitted without a reporter’s record. In the event appellant

believes the court reporter’s determination that a record does not exist for the date requested was

in error, appellant should file a motion in this Court requesting the appeal be abated and a

hearing held in the trial court to determine if a reporter’s record was taken and the date of such

record.

          Appellant’s brief is due TWENTY DAYS from the date of this order.




                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE